       Case 4:19-cv-03867-JST Document 29 Filed 04/03/20 Page 1 of 1


 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT

 6             NORTHERN DISTRICT OF CALIFORNIA (OAKLAND DIVISION)

 7   JAMIE YOUNG, on behalf of herself and all
     others similarly situated,                              Case No. 4:19-cv-3867-JST
 8
                                Plaintiff,
 9                                                           [PROPOSED] ORDER
                    v.
10
     BANK OF AMERICA, N.A.,
11
                                Defendant.
12

13

14          Upon consideration of the Parties’ Stipulation to Adjourn Case Management Conference,

15   Vacate Case Management Statement Deadline, and Stay Case Pending Decision in Facebook, Inc.

16   v. Duguid, No. 19-511 (S. Ct.), the Court finds that good cause for the requested stay has been

17   shown and GRANTS the Parties’ Stipulation.

18          This case is hereby STAYED pending the Supreme Court’s forthcoming Order on the

19   pending certiorari petition in Facebook v. Duguid. All case deadlines are thus vacated. The Parties

20   shall notify the Court of the Supreme Court’s decision to grant, deny, hold in abeyance, or

21   otherwise dispose of the pending certiorari petition in Facebook v. Duguid within seven (7) days

22   once that appeal has been decided, and will include in that notice a proposal for next steps in the

23   case in accordance with the Parties’ Stipulation.

24

25   PURSUANT TO STIPULATION, IT IS SO ORDERED.

26

27   Dated: March ___, 2020
            April 3, 2020                                Hon. Jon S. Tigar
28                                                       United States District Judge

                                                                                      [PROPOSED] ORDER
                                                         1                                 STAYING CASE
                                                                               CASE NO. 4:19-CV-3867-JST
